Title: To George Washington from John Jay, 20 July 1779
From: Jay, John
To: Washington, George


        
          Sir,
          Philadelphia 20th July 1779
        
        I have been honored with your Excellency’s Favors of the 30th Ulto by Coll Morgan, and of the 13th & 16th Inst: with the several papers to which they refer.
        General Waynes Coup de main occasions as much Joy, as the barbarous conflagrations of the Enemy excite Indignation—The former I hope will lead to further successes, the latter to retaliation and Resentments favorable to our Independence.
        A Supply of money for the Use of the Army has been ordered.
        Herewith enclosed is a copy of a Letter from Doctor Morgan, & of three other Papers which accompanied it, Congress, by their Act of Yesterday refer them to Your Excellency. I have the Honor to be With the greatest Respect and Esteem Your Excellency’s Most Obedient Servant
        
          John Jay Presidt
        
      